Name and address:
     Case 2:18-cv-08570-RGK-PJW Document 46-1 Filed 05/24/19 Page 1 of 1 Page ID #:320
Daniel J. Quigley
Daniel J. Quigley, PLC
5425 E Broadway Boulevard, Suite 352
Tucson, Arizona 85711




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER
United States of America
                                                                                                           18-cv-8570
                                                                Plaintiff(s)
                                       v.
ANY AND ALL FUNDS SEIZED FROM BANK FRICK                                            (PROPOSED) ORDER ON APPLICATION
ACCOUNT ‘K000 K; et al.                                                            OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Quigley, Daniel J.                                 of Daniel J. Quigley, PLC
Applicant’s Name (Last Name, First Name & Middle Initial)                          5425 E. Broadway Boulevard
(520) 867-4450                          (520) 867-4433                             Suite 352
Telephone Number                         Fax Number                                Tucson, AZ 85718
quigley@djqplc.com
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Medalist Holdings, Inc., Leeward Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings, LLC,
Cereus Properties, LLC, and Shearwater Investments, LLC

Name(s) of Party(ies) Represented                                               Plaintiff(s)   Defendant(s)       Other: Claimants
and designating as Local Counsel
Wiechert, David W.                                                             of Law Office of David W. Wiechert
Designee’s Name (Last Name, First Name & Middle Initial)                           27136 Paseo Espada, Suite B1123
      94607             949-361-2822         949-361-5722                          San Juan Capistrano, CA 92675
Designee’s Cal. Bar No.         Telephone Number           Fax Number
dwiechert@aol.com
                                E-Mail Address                                     Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
